Citation Nr: 9930977	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-13 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to a special monthly death pension for the 
surviving spouse of the veteran on account of the need for 
aid and attendance of another person or on account of being 
permanently housebound.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from September to December 
1918.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal by appellant, the veteran's widow, from a 
June 1999 decision by the Montgomery, Alabama, Regional 
Office (RO), which denied entitlement to special monthly 
death pension benefits for a surviving spouse based upon the 
need for regular aid and attendance or on being housebound.  


REMAND

The appellant contends, in essence, that she is entitled to 
special monthly death pension benefits for a surviving spouse 
based upon the need for regular aid and attendance or on 
being housebound because of right eye blindness and worsening 
near blindness in the other eye.  She alleges that as a 
result of her poor vision, she is unable to read her 
mail/medication, cook, drive, or perform other household 
chores; and requires the assistance of another person to 
perform said activities.  She additionally contends that 
except for leaving the house for medical visits, she is 
confined to her home; and that outside her home, she requires 
the assistance of another person to avoid falling due to poor 
vision.  The only recent medical evidence submitted are July 
1997 and July 1998 written statements from Gary E. Roquemore, 
O.D. (based on eye examinations conducted on those dates), 
which contained diagnoses of right eye blindness due to 
macular degeneration and left eye mild macular degeneration 
with corrected visual acuity in that eye of 20/40 and 20/50, 
respectively.  Although her contentions appear limited to 
poor vision, it is unclear whether this 87-year old appellant 
may have other medical conditions that are material for the 
Board to render an equitable appellate decision.  
In reviewing this claim, the Board notes that the RO has 
essentially found the claim well grounded and has adjudicated 
the matter on the merits.  The Board agrees.  Therefore, the 
VA has a duty to assist the appellant in the development of 
all facts pertinent to her claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  It does not appear that the appellant has been 
afforded recent VA examination(s) to assess the nature and 
severity of her ophthalmologic disability and any other 
significant disabilities that she may have.  Additionally, 
the aforementioned private medical statements (which were not 
associated with any actual clinical records) did not include 
findings as to whether visual fields are contracted and if 
so, to what degree.  

It does not appear that the RO has rated appellant's 
ophthalmologic disability or arranged any VA examination to 
properly evaluate that disability and any other significant 
disabilities that she may have.  Accordingly, for determining 
the issue of entitlement to special death pension benefits, 
the Board deems it necessary to remand the case to the RO, in 
part, to arrange comprehensive VA examination(s), including 
an ophthalmologic examination, to identify the nature and 
severity of any diseases, injuries, or disabilities that 
appellant may have; and for the RO to consider each 
disability for special death pension purposes with 
application of the appropriate diagnostic codes in the VA's 
Schedule for Rating Disabilities.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact appellant and 
request the complete names and addresses 
of any physicians or medical facilities 
which have provided her any recent, 
relevant medical treatment, to the extent 
not already on file.  All available, 
clinical records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment) of 
such treatment should be obtained from 
the specified health care providers, 
including, but not limited to, any actual 
clinical records from Dr. Roquemore, 904 
Highway 78 East, Jasper, Alabama 35501; 
and these records should be associated 
with the claims folder.  Appellant should 
be requested to sign and submit 
appropriate consent forms to release any 
private medical reports to the VA.

2.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and her representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1999).

3.  The RO should arrange a VA 
ophthalmologic examination to determine 
the nature and severity of any eye 
disability that appellant has, for 
purposes of determining the issue of 
special monthly death pension benefits.  
Any other VA examination(s) should be 
arranged to identify the nature and 
severity of diseases, injuries, or 
disabilities suggested by the appellant's 
complaints, symptoms, or findings at the 
time of examination.  All indicated tests 
and studies should be performed, 
including, but not limited to, visual 
acuity and visual field testing.  The 
examiner(s) should review the entire 
claims folder and adequately summarize 
the relevant history and clinical 
findings.  

The examiner(s) should record detailed 
findings pertaining to the question of 
whether appellant is in need of regular 
aid and attendance of another person or 
on account of being permanently 
housebound.  The examiner(s) should 
specifically address whether the 
appellant is capable of feeding, dressing 
and undressing and attending to the wants 
of nature without assistance, and also 
whether she requires care or assistance 
on a regular basis to protect herself 
from hazards or dangers incident to her 
daily environment.  

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

5.  The RO should readjudicate the issue 
of entitlement to a special monthly death 
pension for the surviving spouse of the 
veteran on account of the need for aid 
and attendance of another person or on 
account of being permanently housebound.  
In readjudicating that issue based on 
being permanently housebound, the RO 
should consider each of the appellant's 
disabilities with application of the 
appropriate diagnostic codes in the 
Schedule for Rating Disabilities to 
determine the percentage of impairment 
caused by each disability.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a Supplemental Statement of the Case.  No action is required 
of the appellant until she is notified.  No opinion as to the 
outcome in this case is intimated by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


